Citation Nr: 1728410	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1988 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO denied the claim for service connection for a left knee condition.

In May 2012, the Board remanded this claim to schedule the Veteran for a VA examination with an orthopedist and to determine whether the Veteran had a current disability of the left knee that was etiologically related to service.

In September 2015, the Board again remanded this claim to obtain clarification of a June 2013 VA medical examiner's opinion, in light of contradictory evidence in the Veteran's medical records.  The Board finds that the RO has substantially complied with the remand orders with regard to the claim for service connection for a left knee condition and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268. 

In his formal appeal to the Board, the Veteran declined to testify before a Veterans Law Judge.  The Veteran and his representative have provided written testimony that is associated with the record. 

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

A left knee condition is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge. 


CONCLUSION OF LAW

The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA satisfied its duty to notify in a September 2007 letter. 

Regarding the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  Additionally, the Board finds that there has been substantial compliance with its September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the Board previously remanded the Veteran's claim to obtain clarification of a June 2013 VA medical examiner's opinion that appeared to contradict other evidence in the claim file.  In November 2015 the RO obtained an addendum opinion from the VA examiner to further explain his opinion from the June 2013 examination. 



II.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disease or injury.  id.; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by a) evidence of i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and ii) subsequent manifestations of the same chronic disease, or b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




III.  Analysis

The Veteran contends that he has a current left knee disability that is causally related to an injury incurred in service.  See, Statement in Support of Claim, Received October 30, 2008; Appeal to Board of Veterans Appeals (VA Form 9), Received April 20, 2009. 

The Board has previously remanded this claim to address the question of whether the Veteran has a currently diagnosed left knee disability.  The RO denied the claim in a May 2008 rating decision, a February 2009 statement of the case (SOC), a May 2010 supplemental statement of the case (SSOC), and a June 2010 SSOC, in each case stating that there was no evidence of a currently diagnosed left knee condition.  

As noted above, in May 2012, the Board remanded the claim to afford the Veteran an examination by an orthopedist.  In December 2012, the Veteran underwent an examination conducted by a VA registered nurse that showed a diagnosis-based on x-rays- of minimal patellofemoral arthritis in both knees as well as objective evidence of pain on movement of both knees.  Flexion and extension of the knees were normal and there was no loss of strength and no instability or subluxation.  

As the Board's remand instructions had explicitly requested that the Veteran be examined by an orthopedist, the RO determined that the May 2012 examination was not sufficient and requested an orthopedist's examination.  In June 2013, an orthopedist examined the Veteran.  The orthopedist found that left knee extension was to 0 degrees and flexion was to 115 degrees, and there was no instability or areas of tenderness to palpation.  He noted mild patellofemoral crepitation, but opined that the Veteran experienced no disability of the left knee. 

In a June 2013 SSOC, the RO denied service connection for a left knee condition based on a lack of a current disability.  In September 2015, the Board once again remanded the claim.  The Board found it unclear why the orthopedist examiner concluded that the Veteran did not have a currently diagnosed left knee disability in light of the x-ray images that confirmed presence of degenerative changes.  

The RO obtained an October 2015 addendum opinion from the same orthopedist who conducted the June 2013 examination.  The orthopedist clarified that if a disability could be diagnosed for VA purposes solely from an x-ray description, then the Veteran had minimal disability of his left knee.  

Given the orthopedist's opinion as well as multiple examinations that show patellofemoral degenerative changes and objective evidence of pain on motion, the Board concedes a diagnosis of a current left knee disability. 

The Veteran contends that his current disability is related to medical issues he experienced in service.  See, Statement in Support of Claim, Received October 30, 2008; Appeal to Board of Veterans Appeals (VA Form 9), Received April 20, 2009.  As noted, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  

During service, in November 1990, the Veteran visited the medical department complaining of left knee pain that he had experienced on and off for one year.  He claimed that it was worse when he was squatting or climbing stairs.  He denied trauma and any history of injury.  The examiner noted patellar grind, but no joint line tenderness or pain on palpation. 

At the Veteran's separation examination in January 1992, the Veteran self-selected "yes" regarding trick/locked knee.  The examiner also noted occasional knee pain and swelling, but did not indicate whether that was specific to the Veteran's left knee.  Prior to service, the Veteran had surgery on his right knee and his service treatment records show pain and other symptoms in the right knee throughout service. 

After service, there is no evidence of a left knee condition until the December 2012 VA examination.  In the intermediate time, the Veteran had several medical examinations for issues with his shoulder and back, but those treatment records are silent for complaints of knee pain. 
The Board requested that in his October 2015 addendum opinion the orthopedist examiner address the likelihood that any current left knee disability was related to service.  The examiner stated that the minimal left knee degenerative changes were less likely as not related to the Veteran's active military service.  The examiner noted that, aside from the service treatment records, there had been no documentation that the Veteran had been treated for any left knee condition prior to the claim.  The examiner also pointed out that, after service, the Veteran worked in physically demanding jobs, including construction, home improvement, and appliance delivery.  The examiner stated that these jobs required the Veteran to be able to go up and down stairs without any problems.  Based on the lack of evidence of a left knee condition between service and the claim, as well as the physical demands of the Veteran's jobs after service, the examiner opined that the left knee degeneration was most likely secondary to the Veteran's work history and manual labor. 

Based on the foregoing, the Board finds that the October 2015 addendum opinion is the most probative evidence addressing the nature and etiology of the Veteran's left knee condition.  This opinion reflects full consideration of the Veteran's medical history, the lack of continuity of symptomatology, intervening factors between service and the present, and provides an alternative cause for the minimal patellofemoral degenerative changes which was described as minimal disability.  Although the Veteran has provided his own assertion that the left knee condition is related to the left knee pain he experienced in October 1990, as a lay person he is not competent to make that medical conclusion.  

Therefore, the preponderance of the evidence demonstrates that the Veteran's post-service work history proximately resulted in his left knee condition.  As such, the Board finds that service connection is not warranted on any legal theory. This diagnosis was made many years after service and as such, the presumption of service connection does not apply.  There is no evidence of continuity of symptomatology, and there is no evidence that this disease was caused by any of the Veteran's service-connected disabilities.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable. See 38 U.S. C .A. § 5107 (b); 38 C .F.R. § 3.102 ;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee condition is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


